                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION


BENEDICT MOHIT,

     Plaintiff,
v.                                    Case No. 8:18-cv-1775-T-33JSS

CITY OF HAINES CITY,

     Defendant.

________________________________/

                                ORDER

     This matter is before the Court on consideration of

Defendant City of Haines City’s Motion to Dismiss Plaintiff’s

Second Amended Complaint (Doc. # 44), filed on October 1,

2019. Plaintiff Benedict Mohit, proceeding pro se, responded

on October 9, 2019. (Doc. # 45). For the reasons given below,

the Motion is granted and Counts II and III of Mohit’s Second

Amended Complaint are dismissed with prejudice.

I.   Background

     The factual background of this case is amply and well

presented in United States Magistrate Judge Julie S. Sneed’s

July 9, 2019 Report and Recommendation, pertaining to Haines

City’s motion to dismiss the first amended complaint. (Doc.

# 40). The Court presumes the parties are familiar with the

findings   and    conclusions   contained     in   the   Report   and


                                  1
Recommendation,    which   the   Court   later   adopted   without

objection from either party. (Doc. # 42). Accordingly, the

Court will only present here an essential summary of the

facts.

     In July 2012, Haines City adopted its current land

development regulations in the form of Ordinance No. 12-1424

(“LDR”) which, in pertinent part, prohibits any person from

keeping farm animals within the City limits and requires a

conditional use permit to use residentially zoned property

for agricultural purposes. (Doc. # 43 at 7; Doc. # 40 at 1).

Mohit’s 20-acre property, which he purchased in May 2012, was

within the residential zone impacted by the LDR. (Doc. # 43

at 1, 2).

     In May 2015, pursuant to a court order, Mohit submitted

an application for a conditional use permit to pursue certain

agricultural activities on his property. (Doc. # 43 at 11;

Doc. # 40 at 2). On August 6, 2015, the City Commission passed

Resolution   No.   15-1153   (the    “Conditional   Use    Permit”)

granting Mohit permission to conduct agricultural activities

on his property subject to certain conditions. (Doc. # 43 at

11; Doc. # 43-1 at 11-14). Specifically, he was limited to

twenty cattle, twenty goats, and five horses, and he was not

allowed to operate feed lot operations or swine production.


                                 2
(Doc. # 43-1 at 11). The Conditional Use Permit also required

Mohit to reapply for a new permit in ten years. (Id. at 13).

     Mohit filed suit against Haines City in state court

alleging, among other things, that the LDR and the Conditional

Use Permit violated certain Florida statutes that prohibit

duplicative regulation of agricultural activities. (Doc. #

26-2 at ¶¶ 42-104; Doc. # 40 at 2). The state trial court

eventually granted summary judgment to the City on those

counts. (Doc. # 26-4; Doc. # 26-6; Doc. # 40 at 3). Once

Mohit’s state case was concluded, he filed a complaint in

federal court. (Doc. # 1; Doc. # 40 at 4).

     After this Court dismissed Counts II and III of Mohit’s

first amended complaint without prejudice, Mohit filed, pro

se, a second amended complaint on August 27, 2019. (Doc. #

43). As before, Mohit raises three causes of action against

Haines   City:     (1)   taking       of   property   without   just

compensation, in violation of the Fifth Amendment (Count I);

(2) violation of due process and equal protection under the

United States Constitution (Count II); and (3) violation of

the federal Fair Housing Act (FHA) (Count III). (Id. at 15-

32). Haines City has filed a Motion to Dismiss (Doc. # 44),

to which Mohit has responded (Doc. # 45), and the Motion is

ripe for review.


                                  3
II.   Legal Standard

      When considering a motion to dismiss brought under Rule

12(b)(6), this Court accepts as true all the allegations in

the complaint and construes them in the light most favorable

to the plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d

1250, 1262 (11th Cir. 2004). Further, this Court favors the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). However, the Supreme

Court explains that:

      While a complaint attacked by a Rule 12(b)(6)
      motion to dismiss does not need detailed factual
      allegations, a plaintiff’s obligation to provide
      the grounds of his entitlement to relief requires
      more than labels and conclusions, and a formulaic
      recitation of the elements of a cause of action
      will not do. Factual allegations must be enough to
      raise a right to relief above the speculative
      level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). Instead, the plaintiff

must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The Court must limit its consideration to well-pled


                              4
factual allegations, documents central to or referenced in

the complaint, and matters judicially noticed. 1 La Grasta v.

First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

     Although pro se pleadings are held to a less stringent

standard than pleadings prepared by attorneys, Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998), pro se

parties are still required to comply with minimum pleading

standards set forth in the Federal Rules of Civil Procedure

and this district’s Local Rules. Grew v. Hopper, No. 2:07-

cv-550-FtM-34SPC, 2008 WL 114915, at *2 (M.D. Fla. Jan. 9,

2008); see also Beckwith v. Bellsouth Telecomms., Inc., 146

F. App’x 368, 371 (11th Cir. 2005) (stating that “[a]lthough

we construe them liberally, pro se pleadings also must comply

with the procedural rules that govern pleadings”).

III. Analysis

     A.   Count I: Takings Clause Claim

     As an initial matter, Haines City does not appear to

seek dismissal of Count I in its current Motion because its

arguments are confined to the claims in Counts II and III.


1 As discussed in Judge Sneed’s Report and Recommendation,
the Court takes judicial notice of the records of the state
court action and of Haines City’s Land Development
Regulations and may do so without converting the motion to
dismiss into a motion for summary judgment. (Doc. # 40 at 6-
7).


                             5
See (Doc. # 44 at 7-22). To the extent Haines City attempts

to argue that the Fifth Amendment’s prohibition on the taking

of property without just compensation does not apply to state

action, (Id. at 7), such an argument is contravened by clear

precedent.    See   Williamson   Cty.   Reg’l   Planning   Comm’n   v.

Hamilton Bank of Johnson City, 473 U.S. 172, 175 n.1 (1985),

overruled on other grounds by Knick v. Twp. of Scott, Penn.,

139 S. Ct. 2162 (2019) (“The Fifth Amendment’s prohibition,

of course, applies against the States through the Fourteenth

Amendment.”). Thus, to the extent Haines City seeks dismissal

of Count I, its Motion is denied.

     B.      Count II: Due Process Claim

     Count II of Mohit’s second amended complaint is for

“violation of due process and equal protection.” (Doc. # 43

at 18).

     As the Eleventh Circuit has explained, and as Judge

Sneed’s Report and Recommendation previously laid out, the

substantive component of the Due Process Clause only protects

rights that are “fundamental,” such as those rights created

by the Constitution. Kentner v. City of Sanibel, 750 F.3d

1274, 1279 (11th Cir. 2014). Because property rights are not

created by the Constitution but, rather, are creatures of

state law, “there is generally no substantive due process


                                  6
protection for state-created property rights.” Id. “There is,

however, at least one exception to this Circuit’s general

rule that there are no substantive due process claims for

non-fundamental rights. Where a person’s state-created rights

are   infringed   by   a    ‘legislative   act,’    the    substantive

component of the Due Process Clause generally protects that

person from arbitrary and irrational governmental action.”

Id. at 1279-80 (citing Lewis v. Brown, 409 F.3d 1271, 1273

(11th Cir. 2005)).

      The   linchpin       of   this   analysis    is     whether   the

governmental acts complained of are executive or legislative

in nature. Id. at 1280. As the Eleventh Circuit explained:

      Executive acts typically arise from the ministerial
      or administrative activities of the executive
      branch and characteristically apply to a limited
      number of people, often to only one. This includes
      employment terminations or individual acts of
      zoning enforcement.

      Legislative acts, on the other hand, generally
      apply to a larger segment of — if not all of —
      society.    Laws   and   broad-ranging    executive
      regulations are the most common examples. A
      legislative act also involves policy-making rather
      than mere administrative application of existing
      policies. Prospective “zoning-type decisions made
      by an elected body” are often legislative or quasi-
      legislative.

Id. (citations, quotation marks, and alterations omitted).




                                   7
     Here, the property rights asserted by Mohit are state-

created rights, as Mohit concedes. See (Doc. # 43 at 2, 10,

16, 20). Thus, they are not fundamental rights and the Due

Process Clause will only be implicated if those property

rights were infringed by a legislative act of the City.

     The   City   actions   that   Mohit   complains   of   are:   (1)

adopting regulations that improperly regulate his farming

activities (Doc. # 43 at 18, 20); (2) the City “meanly

applied” its regulations to him via the Conditional Use Permit

(Id. at 22); (3) a citation he received from the City in

August 2018 about his hay crop being more than 12 inches high

in violation of a City nuisance ordinance (Id.); (4) City

officials’ alleged actions in July 2014 “threaten[ing] to

shut [Mohit’s] Farm down, impose penalty fines and place a

lien” on his farm unless he filed an application for a

conditional use permit (Id. at 22-23); (5) the Conditional

Use Permit’s ten-year limitation (Id. at 23); (6) the City’s

alleged arbitrary decision prohibiting him from changing the

use of his farmland from growing hay to grazing livestock

(Id.); and (7) the City prohibited him from erecting a barbed

wire fence on his farm. (Id. at 24).

     As this Court has previously determined, the City’s

action of granting Mohit’s Conditional Use Permit was an


                                   8
executive action because it affected Mohit alone. (Doc. # 40

at 16). In addition, the other alleged City actions that Mohit

points to in his second amended complaint were similarly

directed solely at Mohit and, thus, are executive actions

that are not actionable under the substantive component of

the   Due    Process   Clause.     See    Kentner,     750   F.3d   at   1280

(explaining that executive actions “characteristically apply

to a limited number of people, often to only one. This

includes . . . individual acts of zoning enforcement”). For

example, the City’s citation for having hay growing more than

12 inches tall or prohibiting Mohit from having a barbed wire

fence – both of which are in line with the City ordinances

cited   by    Mohit    in   his   second    amended     complaint    –    are

individual acts of zoning enforcement. See (Doc. # 43 at 15).

      Thus, no matter how arbitrary these decisions were on

the part of the City, they do not give rise to a substantive

due process cause of action.             “[A]n as-applied challenge to

a land-use statute never gives rise to a substantive-due-

process     claim   when    the   sole   basis   for   the   challenge    is

allegedly arbitrary behavior that does not infringe on a

fundamental right.” Hillcrest Prop., LLP v. Pasco Cty., 915

F.3d 1292, 1302 (11th Cir. 2019) (“We cannot be clearer on

this point: regardless of how arbitrarily or irrationally the


                                     9
[City] has acted with respect to [plaintiff], [plaintiff] has

no substantive-due-process claim.”).

        However, as before, the Court can discern that Mohit

also appears to challenge the LDR which, as it previously

concluded, is a challenge to a legislative act. (Doc. # 40 at

17). In such circumstances, the Court must proceed beyond the

“fundamental rights” inquiry.

      “Substantive         due    process        challenges     that    do     not

implicate fundamental rights are reviewed under the ‘rational

basis’ standard.” Kentner, 750 F.3d at 1280. Under rational

basis    scrutiny,     “the      challenged       provision     need    only   be

rationally    related       to   a   legitimate       government       purpose.”

Schwarz v. Kogan, 132 F.3d 1387, 1390–91 (11th Cir. 1998).

Put     another     way,    if   there      is    “any   conceivably         valid

justification” for the challenged legislative act, and if

there is “any plausible link between the purpose of the

[legislative act] and the methods selected to further this

purpose,     then    no    violation     of       substantive    due    process

exists.” Id. at 1391. This standard is “highly deferential”

and courts will hold legislative acts unconstitutional under

a rational basis standard “in only the most exceptional of

circumstances.” Kentner, 750 F.3d at 1280.




                                       10
        Mohit claims in his second amended complaint that the

LDR is unconstitutional because it violates Florida law, is

“unreasonable, arbitrary and capricious,” has no rational

basis, did not result in a general benefit to the health,

safety, and welfare of the public, and made farm production

inefficient and unprofitable. (Doc. # 43 at 18).

     Even    accepting      Mohit’s   factual    allegations    as     true,

Mohit    fails   to   plausibly     allege   that   the   LDR   lacks    any

rational basis. First, Mohit argues that the City regulations

are arbitrary and are without rational basis because they

violate two Florida statutes that prohibit “duplication of

state regulation” with respect to agricultural lands – Fla.

Stat. § 163.3162(a) and § 823.14(6). (Doc. # 43 at 18-20).

However, the state trial court has already determined that

the LDR and Conditional Use Permit are not in violation of

Florida law, including these provisions. Mohit also argues

that the challenged regulations are not rationally related to

any legitimate government purpose because, in a state trial

court     hearing,    the    City     Attorney      admitted    that     the

regulations may not be in complete conformance with Florida

law. (Id. at 22). But, again, this issue has already been

determined by the Florida state court.




                                      11
       The remainder of Mohit’s allegations, as before, fail to

plausibly allege that the LDR lacks any rational basis.                 He

claims that City regulations were “meanly applied” to him,

and    he   labels   the   LDR   as   “unreasonable,       arbitrary,   and

capricious” and lacking a rational basis, but these are bald

legal conclusions, without offering any factual explanation

to    support   these      contentions.    Iqbal,    556    U.S.   at   678

(explaining that a complaint cannot tender “naked assertions”

devoid of further factual enhancement). Despite being advised

in    the   Report   and   Recommendation     to    include   allegations

regarding how the actual substance of the LDR is arbitrary or

capricious with regard to its impact on the property owners

of Haines City generally, Mohit’s second amended complaint

fails to provide such allegations. Accordingly, this portion

of Count II must be dismissed.

       C.    Count II: Equal Protection Claim

       Mohit also brings an equal protection claim. The Equal

Protection      Clause     requires    that   the     government    treat

similarly situated persons in a similar manner. Gary v. City

of Warner Robins, 311 F.3d 1334, 1337 (11th Cir. 2002) (citing

U.S. Const. amend. XIV, § 1). If an ordinance does not

infringe upon a fundamental right or target a protected class,

equal protection claims are judged under the rational basis


                                      12
test. Id. That means that the ordinance must be rationally

related     to   the   achievement    of   a   legitimate    government

purpose. Id. “The general rule is that legislation is presumed

to be valid and will be sustained if the classification drawn

by the statute is rationally related to a legitimate state

interest.” Id. at 1339 (quoting City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 440 (1985)).

     To establish a “class of one” equal protection claim,

the plaintiff must show that he has been intentionally treated

differently from others similarly situated and that there is

no rational basis for the difference in treatment. Foley v.

Orange Cty., 638 F. App’x 941, 944 (11th Cir. 2016). “To be

similarly    situated,    the   comparators    must   be    prima   facie

identical in all relevant respects.” Id. (citing Grider v.

City of Auburn, 618 F.3d 1240, 1264 (11th Cir. 2010)).

     In his second amended complaint, Mohit alleges that his

farm is “similarly situated in pertinent ways to some of his

neighbors’ farms because all Greenbelt farm lands are used

for the ‘purpose of growing plants, crops, trees, and other

agricultural or forestry products; raising livestock; and for

other agricultural purposes.” (Doc. # 43 at 21). He claims

that farms to the north are subject to different LDRs that

allow more liberal agricultural uses of the land. (Id. at


                                     13
20). He also points, as before, to a neighbor who was granted

a permit allowing him to keep an unlimited number of animals

of any species on his farm. (Id. at 24).

       As previously held, this falls far short of stating a

viable    equal           protection       claim.        The     Court      previously

determined         that    the     one    comparator      farm       that   Mohit    has

identified is twice the size of Mohit’s 20-acre farm and,

thus,    Mohit       failed      to      identify    any       similarly      situated

properties. (Doc. # 40 at 19). And, as previously held,

Mohit’s vague allusion to “some of his neighbors’ farms” is

too vague and conclusory to satisfy the pleading standard set

forth    in    Twombly       and    Iqbal.       (Doc.    #    40    at    19-20);   see

Eisenberg v. City of Miami Beach, 1 F. Supp. 3d 1327, 1342

(S.D. Fla. 2014) (holding that, absent an allegation of at

least one similarly situated comparator, plaintiffs failed to

state a “class of one” equal protection claim); see also

Iqbal, 556 U.S. at 680 (to be actionable, a plaintiff’s

allegations must “nudge” his claims across the line from

conceivable to plausible).

       Finally, as before, Mohit has not sufficiently alleged

that    the    City’s       regulatory       actions          were   not    rationally

related       to    a     legitimate       government          purpose.      While    he

complains that the regulations were “meanly applied” to him,


                                            14
and that the City “arbitrarily” prohibited him from changing

his hay crop to livestock, these allegations are far too

conclusory to support a claim that the City’s actions were

arbitrary and capricious. Accordingly, this portion of Count

II is dismissed.

      D.   Count III: FHA claim

      Lastly, Mohit continues to bring a claim under the FHA,

despite this Court’s previous decision that his claim was

both inadequately pled and untimely. (Doc. # 40 at 23, 26).

The Court warned Mohit that “to avoid a second dismissal, he

must plead a facially sufficient and timely FHA claim by

alleging actions taken against him by the City on or after

August 6, 2017, that would represent a violation of the FHA.”

(Id. at 26).

      To avoid this time-bar, Mohit alleges that the City

violated the FHA by (1) finding him to be in violation of a

City ordinance requiring certain plants or crops to be under

12 inches in height, on August 30, 2018; (2) charging him a

$53   stormwater   assessment   on   November   1,   2018;   and   (3)

enforcing the LDR zoning resolution and/or granting him the

Conditional Use Permit on terms he dislikes. (Doc. # 43 at

25, 26). Mohit claims that the City took these actions due to




                                15
discrimination against him based on his race, color, and

national origin. (Id. at 26).

     This Court has previously held that Mohit did not present

a facially plausible claim that the City’s actions in adopting

the LDR and approving Mohit’s application for a Conditional

Use Permit constitute intentional discrimination, resulted in

a discriminatory impact, or represent a refusal to make a

reasonable accommodation in violation of the FHA. (Doc. # 40

at 22). The Court determined that the LDR is facially race-

neutral, nor had Mohit alleged that the City harbored a

discriminatory intent in adopting the LDR. (Id. at 22-23).

     What’s more, as this Court previously held, to the extent

Mohit challenges the passage of the LDR or the granting of

the Conditional Use Permit, the City approved the Conditional

Use Permit on August 6, 2015, and thus the two-year statute

of limitations under the FHA ran in August 2017. (Doc. # 40

at 24). To avoid this ruling, Mohit also alleges two actions

taken against him in 2018. First, the Court notes that both

of these actions took place after Mohit filed his original

complaint in July 2018, so it is difficult to see how they

could form the basis for his FHA claim. In any event, Mohit

has not alleged that the City’s action in serving the hay

citation and stormwater charge were not authorized by the


                                16
City’s LDRs, codes, or ordinances. He also does not allege

that his crops were less than 12 inches high (and thus, he

was not in violation of the City nuisance ordinance) or that

other people were not levied similar stormwater fees. Most

importantly, these allegations fail to plausibly allege or

suggest intentional discrimination, a discriminatory impact,

or a refusal to make a reasonable accommodation. See Bonasera

v. City of Norcross, 342 F. App’x 581, 583 (11th Cir. 2009)

(explaining that plaintiffs can establish a violation of the

FHA   by      alleging    (1)    intentional   discrimination;    (2)

discriminatory impact; or (3) a refusal to make a reasonable

accommodation).

      Mohit     alleges   that    “[t]he   City’s   regulations   are

colorblind but Officials Bennett, Elaison, Greenwood, and

Reilly may not be” and that those same officials “harbored a

discriminatory intent” against him. Such allegations, without

more, are too vague and conclusory to support a plausible

claim for a violation of the FHA. See Franklin v. Curry, 738

F.3d 1246, 1251 (11th Cir. 2013) (“Mere labels and conclusions

or a formulaic recitation of the elements of a cause of action

will not do, and a plaintiff cannot rely on naked assertions

devoid of further factual enhancement.”). For these reasons,




                                    17
Mohit’s FHA claim must be dismissed for failure to plausibly

allege a claim and because it is untimely.

IV.   Conclusion

      This is Mohit’s third attempt to plead a cause of action

that meets the minimal pleading requirements of the Federal

Rules   of   Civil    Procedure.     Despite     the   clear   directives

contained in Judge Sneed’s Report and Recommendation, Mohit’s

second amended complaint failed to rectify the deficiencies

identified in the Report and Recommendation. Under these

circumstances, any further amendments would be futile, and

the Court will not allow Mohit further opportunities to amend

these claims. See Cockrell v. Sparks, 510 F.3d 1307, 1310

(11th Cir. 2007) (explaining that district courts need not

allow amendment when it would be futile). Accordingly, Counts

II and III of Mohit’s second amended complaint are dismissed

with prejudice. Count I will proceed.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant      City   of    Haines   City’s     Motion   to   Dismiss

      Plaintiff’s Second Amended Complaint (Doc. # 44) is

      GRANTED.    Counts     II    and    III   of   the   second   amended

      complaint are dismissed with prejudice.




                                     18
(2)   Defendant is directed to file an answer to Count I within

      14 days from the date of this Order.

      DONE and ORDERED in Chambers in Tampa, Florida, this 4th

day of March, 2020.




                              19
